Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this "Agreement") is dated as of May 18,
2016, between Leo Motors, Inc., a Nevada corporation (the "Company"), and the
purchasers identified on the signature pages hereto (each, including its
successors and assigns, the "Purchaser").
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
"Securities Act"), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debentures (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:
 
"Acquiring Person" shall have the meaning ascribed to such term in Section 4.7.
 
"Action" shall have the meaning ascribed to such term in Section 3.1(j).
 
"Affiliate" means any Person that, directly or indirectly through one or more
intermediary, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
"Board of Directors" means the board of directors of the Company.
 
"Business Day" means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
"Closing" means the closing of the purchase and sale of the Debentures pursuant
to Section 2.1.
 
"Closing Date" means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers' obligations to pay the Subscription
Amount and (ii) the Company's obligations to deliver the Debentures have been
satisfied or waived.
 

--------------------------------------------------------------------------------



"Closing Statement" means the Closing Statement in the form Annex A attached
hereto.
 
"Commission" means the United States Securities and Exchange Commission.
 
"Common Stock" means the common stock of the Company, par value $.001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.
 
"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive Common Stock.
 
"Company" means Leo Motors, Inc.
 
"Company Counsel" means Sichenzia Ross Friedman Ference LLP.
 
"Conversion Price" shall have the meaning ascribed to such term in the
Debentures.
 
"Debentures" means the Original Issue Discount Convertible Debentures due,
subject to the terms therein, twelve months from the Closing Date, issued by the
Company to the Purchaser hereunder, in the form of Exhibit A attached hereto.
 
"Disclosure Schedules" shall have the meaning ascribed to such term in Section
3.1.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


"Exempt Issuance" means the issuance of (a) shares of Common Stock or options to
employees, officers, directors or consultants of the Company pursuant to any
stock or option plan or agreement duly adopted for such purpose by the Board of
Directors or a majority of the members of a committee of non-employee directors
established for such purpose, (b) securities upon the exercise, exchange or
conversion of any Debentures issued hereunder and/or other securities, options,
warrants, convertible securities or other rights to acquire, exercisable or
exchangeable for or convertible into, shares of Common Stock, in each case that
are issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, (c) securities issued pursuant to
acquisitions of companies, assets or intellectual property (or licensing of
assets or intellectual property) or strategic transactions approved by a
majority of the disinterested directors of the Company, if any, provided that
any such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company, a university or other non
 

--------------------------------------------------------------------------------

 
financial institution and in which the Company receives benefits in addition to
the investment of funds, (d) securities issued or issuable in exchange for
consideration other than cash in connection with any other transaction that is
not for the primary purpose of financing the Company's business, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.
 
"GAAP" shall have the meaning ascribed to such term in Section 3.1(h).
 
"Indebtedness" shall have the meaning ascribed to such term in Section 3.1(aa).
 
"Intellectual Property Rights" shall have the meaning ascribed to such term in
Section 3.1(o).
 
"Legend Removal Date" shall have the meaning ascribed to such term in Section
4.1(c).
 
"Liens" means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
 "Material Adverse Effect" shall have the meaning assigned to such term in
Section 3.1(b).
 
"Material Permits" shall have the meaning ascribed to such term in Section
3.1(m).
 
"Maximum Rate" shall have the meaning ascribed to such term in Section 5.17.
 
"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
"Purchaser Party" shall have the meaning ascribed to such term in Section 4.10.
 
"Required Approvals" shall have the meaning ascribed to such term in Section
3.1(e).
 
"Required Minimum" means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
conversion in full of the Debentures (including Underlying Shares issuable as
payment of interest on the Debentures), ignoring any conversion or exercise
limits set forth therein.
 

--------------------------------------------------------------------------------



"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"SEC Reports" shall have the meaning ascribed to such term in Section 3.1(h).
 
"Securities" means the Debentures and the Underlying Shares.
 
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
"Short Sales" means all "short sales" as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
"SRFF" means Sichenzia Ross Friedman Ference LLP, 61 Broadway, New York, New
York 10006.
 
"Subscription Amount" means the aggregate amount to be paid for the Debentures
purchased hereunder as specified below the Purchaser's name on the signature
page of this Agreement and next to the heading "Subscription Amount," in United
States dollars and in immediately available funds.
 
"Subsidiary" means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, include any direct or indirect subsidiary of the
Company formed or acquired after the date hereof.
 
"Trading Day" means a day on which the principal Trading Market is open for
trading.
 
"Trading Market" means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT,
LLC, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTC QB
maintained by the OTC Markets Group, Inc.
 
"Transaction Documents" means this Agreement, the Debentures, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
 
"Transfer Agent" means Madison Stock Transfer, Inc., the current transfer agent
of the Company with a mailing address of 1688 East 16th Street #7, Brooklyn, NY
11229 and a telephone number of (718) 627-4453 and any successor transfer agent
of the Company.
 
"Underlying Shares" means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debentures and issued and issuable in lieu of
the
 

--------------------------------------------------------------------------------

 
cash payment of interest on the Debentures in accordance with the terms of the
Debentures.
 
 "VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b) if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC QB; (c) if the OTC QB is not a Trading Market, the most recent bid
price per share of the Common Stock for such date (or the nearest preceding
date) on the "Pink Sheets" as then listed or quoted for trading by OTC Markets
Group, Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), or (d) in all other cases, the fair market value of a share
of Common Stock as determined by an independent appraiser selected in good faith
by the Purchasers and reasonably acceptable to the Company, the fees and
expenses of which shall be paid by the Company.
 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing.  On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchaser agrees to purchase, for a purchase price of an aggregate of $359,055,
an aggregate of $395,000 in principal amount of the Debentures.  Of the $359,055
purchase price, the initial $179,527.50 shall be funded on the Closing Date, and
$179,527.50 shall be funded on or before the 30th day immediately following the
Closing Date or, if such date is not a Trading Day, on the date that shall be
the immediately following Trading Day (each date a "Closing"). The Purchaser
shall deliver to the Company, via wire transfer, immediately available funds
equal to its Subscription Amount and the Company shall deliver to the Purchaser
its Debentures, as determined pursuant to Section 2.2(a), and the Company and
the Purchaser shall deliver the other items set forth in Section 2.2 deliverable
at the Closing.  Upon satisfaction of the conditions set forth in Sections 2.2
and 2.3, the initial Closing shall occur at the offices of SRFF or such other
location as the parties shall mutually agree.
 
2.2 Deliveries.  (a)
 

(a) On the initial Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company; and

 

(ii) a Debenture with a principal amount equal to a 9.1% original issue discount
of the Purchaser's Subscription Amount, registered in the name of the Purchaser.

 

--------------------------------------------------------------------------------

 
 

(b) On the following Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser a Debenture with a principal amount equal to a 9.1%
original issue discount of the Purchaser's Subscription Amount, registered in
the name of the Purchaser.

 

(c) On each Closing Date, each Purchaser shall deliver or cause to be delivered
to the Company the following:

 
(i)          this Agreement duly executed by the Purchaser; and
 

(ii) such Purchaser's Subscription Amount by wire transfer to the account as
specified in writing by the Company. (See Annex A)

 
2.3 Closing Conditions.
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met, unless waived in the sole and
absolute discretion of the Company:
 
(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein;
 
(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by each Purchaser of the items set forth in Section 2.2(b) of
this Agreement.
 
(b) The obligations of the Purchaser hereunder in connection with the Closing
are subject to the following conditions being met, unless waived in the sole and
absolute discretion of the Purchaser:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein;
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and
 
(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.
 



--------------------------------------------------------------------------------







 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to each Purchaser:
 
(a) Subsidiaries.  The Company has five Subsidiaries: Leomotors Korea, Inc., LGM
Co. Ltd., Leo Trading, Inc., Leo Motors Factory 1, Inc. and Leo Motors Factory
2, Inc.  The Company owns, directly or indirectly, the capital stock or other
equity interests of each Subsidiary, in the amounts set forth on Schedule
3.1(a), free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.  If the Company shall at any time in which no Debentures
remain outstanding have no subsidiaries, all other references to the
Subsidiaries or any of them in the Transaction Documents shall be disregarded.
 
(b) Organization and Qualification.  The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. 
Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company's ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a "Material Adverse Effect") and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the
 

--------------------------------------------------------------------------------

 
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company's stockholders in connection therewith other than in connection
with the Required Approvals.  Each Transaction Document to which it is a party
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(d) No Conflicts.  The execution, delivery and performance by the Company of the
Transaction Documents and the consummation by it to which it is a party of the
other transactions contemplated hereby and thereby do not and will not: (i)
conflict with or violate any provision of the Company's or any Subsidiary's
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of the Company or
any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(e) Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.6, (ii) such consents,
waivers, or authorizations as have been obtained before the Closing, (iii) if
required, the notice and/or application(s) to each applicable Trading Market for
the issuance and sale of the Securities and the listing of the Underlying Shares
for trading thereon in the time and manner required thereby and (iv) the filing
of Form D with the Commission and such filings as are required to be made under
applicable state securities laws (collectively, the "Required Approvals").
 

--------------------------------------------------------------------------------



(f) Issuance of the Securities.  The issuance of the Debentures has been duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.  The
Underlying Shares, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  The Company has reserved from its duly
authorized capital stock a number of shares of Common Stock for issuance of the
Underlying Shares.
 
(g) Capitalization.  The capitalization of the Company immediately prior to
Closing is, in all material respects, as set forth in the SEC Reports. Except as
provided on Schedule 3.1(g), or the SEC Reports, no Person has (i) any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents except
for such, if any, as will have been validly waived before the Closing and (ii)
except pursuant to the operation of agreements filed as exhibits to the SEC
Reports before the date of this Agreement, the issuance and sale of the
Securities will not obligate the Company to issue shares of Common Stock or
other securities to any Person (other than the Purchaser) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under any of such securities. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase
securities.  No further approval or authorization of any stockholder, the Board
of Directors or others is required for the issuance and sale of the Securities. 
Except as filed as exhibits to the SEC Reports, there are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company's capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company's stockholders.
 
(h) SEC Reports; Financial Statements.  Except as set forth on Schedule 3.1(h)
hereto, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by the Company under Section 15(d) of the
Exchange Act for the two years preceding the date hereof (or such shorter period
as the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the "SEC
Reports") on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension, except as set forth on Schedule 3.1(h).  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material
 

--------------------------------------------------------------------------------



respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with generally accepted
accounting principles ("GAAP"), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
(i) Material Changes.  Except as provided in Schedule 3.1(i), since the date of
the latest financial statements included in the SEC Reports: (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity incentive plans. The Company does not have
pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.
 
(j) Litigation.  Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an "Action") which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 

--------------------------------------------------------------------------------



(k) Labor Relations.  No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.  None
of the Company's or its Subsidiaries' employees is a member of a union that
relates to such employee's relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good.  No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  To the Company's knowledge, the Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(l) Compliance.  To the Company's knowledge, neither the Company nor any
Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other material agreement or instrument to which it is a party or by which it or
any of its properties is bound (whether or not such default or violation has
been waived), (ii) is in violation of any order of any court, arbitrator or
governmental body or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each of the foregoing cases as could
not have or reasonably be expected to result in a Material Adverse Effect.
 
(m) Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect ("Material
Permits"), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(n) Title to Assets.  The Company and the Subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title in all
personal property owned by it that, in each case, is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the
 

--------------------------------------------------------------------------------

 
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties in any material
respect.  Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.
 
(o) Patents and Trademarks.  To the Company's knowledge (without having
conducted any independent investigation): (i) the Company and the Subsidiaries
have, or have rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, trade secrets, inventions,
copyrights, licenses and other intellectual property rights and similar rights
as described in the SEC Reports as necessary or material for use in connection
with their respective businesses and which the failure to so have could
reasonably be expected to have a Material Adverse Effect (collectively, the
"Intellectual Property Rights"); (ii) neither the Company nor any Subsidiary has
received a notice (written or otherwise) that any of the Intellectual Property
Rights violates or infringes upon the rights of any Person; (iii) all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights,
except where the failure to be so enforceable or for such infringements as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iv) the Company and its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their intellectual properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(p) Transactions with Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for: (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company
 
(q) Environmental Laws.  The Company and its subsidiaries are (i) in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants ("Environmental Laws"), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except in each of the above
cases where noncompliance could not be reasonably expected to have a Material
Adverse Effect.
 

--------------------------------------------------------------------------------



 
 
(r) Sarbanes-Oxley; Internal Accounting Controls.  Except as set forth in the
SEC Reports, the Company is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing Date. 
The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management's general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission's
rules and forms.  The Company's certifying officers have evaluated the
effectiveness of the Company's disclosure controls and procedures as of the end
of the period covered by the Company's most recently filed periodic report under
the Exchange Act (such date, the "Evaluation Date").  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the Company's internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company's
internal control over financial reporting.
 
(s) Certain Fees.  Except as disclosed on Schedule 3.1(t), no brokerage or
finder's fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents,.  The Purchaser shall have no obligation with respect
to any fees or with respect to any claims made by or on behalf of other Persons
for fees of a type contemplated in this Section that may be due in connection
with the transactions contemplated by the Transaction Documents.
 
(t) Private Placement.  Assuming the accuracy of the Purchaser's representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Debentures by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Debentures
hereunder does not contravene the rules and regulations of the Trading Market.
 
(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 

--------------------------------------------------------------------------------



 
(v) Registration Rights.  Except as disclosed in the SEC Reports, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company.
 
(w) Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(x) Application of Takeover Protections.  The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company's certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company's issuance of the
Securities and the Purchaser's ownership of the Securities.
 
(y) Disclosure.  Except with respect to (i) the material terms and conditions of
the transactions contemplated by the Transaction Documents and (ii) information
given to the Investor, if any, which the Company hereby confirms will not
constitute material non-public information six months from the date hereof, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Purchaser or their agents or counsel with any information that it
believes constitutes or might constitute material, nonpublic information.  The
Company understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company.  All
disclosure furnished in writing by or on behalf of the Company to the Purchaser
regarding the Company, its business and the transactions contemplated hereby,
including the Disclosure Schedules to this Agreement, is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.   The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.
 

--------------------------------------------------------------------------------

 
The Company acknowledges and agrees that the Purchaser has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.
 
(z) No Integrated Offering. Assuming the accuracy of the Purchaser's
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act which would require the registration of any
such securities under the Securities Act.
 
(aa) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
(bb) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising.  The Company has offered the
Securities for sale only to the Purchaser and certain other "accredited
investors" within the meaning of Rule 501 under the Securities Act.
 
(cc) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(dd) No Disagreements with Accountants and Lawyers; Outstanding SEC Comments. 
There are no disagreements of any kind presently existing, or reasonably
anticipated by the Company to arise, between the Company and the accountants and
lawyers formerly or presently employed by the Company and the Company is or
immediately after the Closing Date will be current with respect to any fees owed
to its accountants which could affect the Company's ability to perform any of
its obligations under any of the Transaction Documents.  There are no unresolved
comments or inquiries received by the Company or its Affiliates from the
Commission which remain unresolved as of the date hereof.
 

--------------------------------------------------------------------------------



(ee) Acknowledgment Regarding Purchaser's Purchase of Securities.  The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby.  The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser's purchase of the Securities.  The Company further represents to the
Purchaser that the Company's decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(ff) Disqualification.  No executive officer, member of the Board of Directors
of the Company or shareholder of the Company beneficially owning more than 10%
of the Company's securities is currently subject to a Disqualifying Event. For
purposes of this Agreement, "Disqualifying Event" means any conviction, order,
judgment, decree, suspension, explusion, event or other matter set out in Rule
506(d)(1)(i) through (viii) of Regulation D that is currently in effect or which
occurred within the periods set out in Rule 506(d)(1)(i) through (viii).
 
3.2 Representations and Warranties of the Purchaser.    The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:
 
(a) Organization; Authority.  The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate or similar action on the part of
the Purchaser.  Each Transaction Document to which it is a party has been duly
executed by the Purchaser, and when delivered by the Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of the Purchaser, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors' rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(b) Own Account.  The Purchaser understands that the Securities are "restricted
securities" and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no
 

--------------------------------------------------------------------------------

 
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities (this representation and warranty
not limiting the Purchaser's right to sell the Securities pursuant to a
registration statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law.  The Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.
 
(c) Purchaser Status.  At the time the Purchaser was offered the Debentures, it
was, and as of the date hereof it is, and on each date on which it converts any
Debentures it will be either: (i) an "accredited investor" as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
"qualified institutional buyer" as defined in Rule 144A(a) under the Securities
Act.  The Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.
 
(d) Experience of the Purchaser.  The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.
 
(e) General Solicitation.  The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
in connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this
Agreement, including the representations and warranties made by each Purchaser
herein, and shall have the rights of a Purchaser under this Agreement.
 

--------------------------------------------------------------------------------



(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS 
[CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
The Company acknowledges and agrees that the Purchaser may from time to time
grant a security interest in some or all of the Securities to a financial
institution that is an "accredited investor" as defined in Rule 501(a) under the
Securities Act and who agrees in writing with the Company to be bound by the
provisions of this Agreement and, if required under the terms of such
arrangement and subject to compliance with applicable federal and state
securities laws, the Purchaser may transfer secured Securities to the secured
parties.  Absent special circumstances, such a transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the secured
party shall be required in connection therewith.  At the Purchaser's expense,
the Company will execute and deliver such reasonable documentation as a secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities.
 
(c) Certificates evidencing the Underlying Shares (or, if Underlying Shares are
issued in uncertificated form, comparable share notices) shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Underlying Shares
pursuant to Rule 144, or (iii) if such Underlying Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such Underlying
Shares and without volume or manner-of-sale restrictions, or (iv) if such legend
is not otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission), as reasonably determined by the Company. Upon the Purchaser's
request in connection with a proposed sale of Underlying Shares pursuant to Rule
144 and if the Company reasonably determines it is so required, upon receipt of
customary documentation from Purchaser's broker (if the Underlying Shares are
sold in brokers

--------------------------------------------------------------------------------

 
transactions), the Company shall, at its own cost and effort, retain legal
counsel to provide an opinion letter to the Company's transfer agent opining
that the Underlying Shares may be resold without registration under the
Securities Act, pursuant to Rule 144, promulgated thereunder, so long as the
requirements of Rule 144 are met for any Underlying Shares to be resold
thereunder.  The Company shall arrange for any such opinion letter to be
provided not later than two (2) business days after the date of delivery to and
receipt by the Company of a written request by the Purchaser together with (if
required in order to render the opinion) any broker's representation letter of
other customary documentation reasonably requested by the Company evidencing
compliance with Rule 144 (the "Legend Removal Date").


(d) In addition to the Purchaser's other available remedies, the Company shall
pay to the Purchaser, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Underlying Shares (based on the VWAP of the Common
Stock on the date such Securities are submitted to the Transfer Agent) delivered
for removal of the restrictive legend and subject to Section 4.1(c), $10 per
Trading Day (increasing to $20 per Trading Day 5 Trading Days after such damages
have begun to accrue) for each Trading Day after the Legend Removal Date until
such certificate (or, if the Underlying Shares are in uncertificated form, a
comparable notice of share ownership) is delivered without a legend.  Nothing
herein shall limit the Purchaser's right to pursue actual damages for the
Company's failure to deliver certificates representing any Securities as
required by the Transaction Documents, and the Purchaser shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.
 
(e) The Purchaser agrees that the Purchaser will sell any Securities only
pursuant to either an exemption from registration or a registration statement
under the Securities Act, including any applicable prospectus delivery
requirements, and that if Securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company's reliance upon this understanding.
 
4.2 Acknowledgment of Dilution.  The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions.  The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against the
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
 
4.3 Furnishing of Information.  Until the earlier to occur of the time that (i)
the Purchaser owns no Securities, or (ii) 18 months from the date hereof, the
Company covenants that it will maintain the registration of the Common Stock
under Section 12(b) or 12(g) of the Exchange Act and to use all commercially
reasonable efforts to timely file (or obtain extensions
 

--------------------------------------------------------------------------------



in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as the Purchaser owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to the Purchaser and make publicly available in accordance with Rule
144(c) such information as is required for the Purchaser to sell the Securities
under Rule 144.  The Company further covenants that it will use all commercially
reasonable efforts to take such further action as any holder of Securities may
reasonably request, to the extent required from time to time to enable such
Person to sell such Securities without registration under the Securities Act
within the requirements of the exemption provided by Rule 144.
 
4.4 Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities to the Purchaser in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Purchaser.
 
4.5 Conversion and Exercise Procedures.  The form of Notice of Conversion
included in the Debentures sets forth the totality of the procedures required of
the Purchaser in order to convert the Debentures.  No additional legal opinion,
other information or instructions shall be required of the Purchaser to convert
their Debentures.  The Company shall honor conversions of the Debentures and
shall deliver Underlying Shares in accordance with the terms, conditions and
time periods set forth in the Transaction Documents.
 
4.6 Securities Laws Disclosure; Publicity.  The Company shall, by 8:30 a.m. (New
York City time) on the Trading Day immediately following the date hereof, issue
a Current Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and including the Transaction Documents as exhibits
thereto.  The Company and the Purchaser shall consult with each other in issuing
any other press releases with respect to the transactions contemplated hereby,
and neither the Company nor the Purchaser shall issue any such press release nor
otherwise make any such public statement (other than in the Company's SEC
Reports after the Closing Date or exhibits filed therewith) without the prior
consent of the Company, with respect to any press release of the Purchaser, or
without the prior consent of the Purchaser, with respect to any press release of
the Company, which consent shall not unreasonably be withheld or delayed, except
if such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, other than in connection with the
Company's SEC Reports or disclosures to any regulatory agency or Trading Market
that the Company determines are necessary or appropriate, the Company shall not
publicly disclose the name of the Purchaser, or include the name of the
Purchaser, in any press release or similar public statement, without the prior
written consent of the Purchaser.
 
4.7 Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that the Purchaser is an
"Acquiring Person" under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect, or that the Purchaser could be
deemed to trigger the provisions of any such plan or arrangement, by virtue of
receiving Securities under the Transaction Documents or any other agreement
between the Company and the Purchaser.
 

--------------------------------------------------------------------------------



 
4.8 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that after the Closing Date neither it, nor any
other Person acting on its behalf, will provide the Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto the Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. 
The Company understands and confirms that the Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the
Company. Purchaser acknowledges that it is aware that the United States
securities laws prohibit any person who has material non-public information
about a company from purchasing or selling securities of such company, or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities, and Purchaser agrees not to engage in any unlawful trading in
securities of the Company or unlawful misuse or misappropriation of any such
information.  Purchaser agrees to maintain the confidentiality of and not
disclose or use (except for purposes relating to the transactions contemplated
by this Agreement) any confidential, proprietary or non-public information
disclosed by the Company to Purchaser.
 
4.9 Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Securities hereunder for working capital purposes and shall not use such
proceeds for: (a) the satisfaction of any portion of the Company's debt (other
than payment of trade payables in the ordinary course of the Company's business
and prior practices), (b) the redemption of any Common Stock or Common Stock
Equivalents or (c) the settlement of any outstanding litigation.
 
4.10 Indemnification of Purchaser.  Subject to the provisions of this Section
4.10, the Company will indemnify and hold the Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
"Purchaser Party") harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys' fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to any action, suit, claim or proceeding brought by a
third party against such Purchaser Party arising out of or relating to (a) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or in the other Transaction Documents or (b)
any action instituted against a Purchaser in any capacity, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of the Purchaser, with respect to any of the transactions contemplated
by the Transaction Documents (unless such action is based upon a breach of such
Purchaser's representations, warranties or covenants under the Transaction
Documents or any agreements or understandings the Purchaser may have with any
such
 

--------------------------------------------------------------------------------



stockholder or any violations by the Purchaser of state or federal securities
laws or any conduct by the Purchaser which constitutes fraud, gross negligence,
willful misconduct or malfeasance).  If any action shall be brought against the
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party.  Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Purchaser
Party, in which case the Company shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel.  The Company will not be
liable to any Purchaser Party under this Agreement (y) for any settlement by a
Purchaser Party effected without the Company's prior written consent, which
shall not be unreasonably withheld or delayed; or (z) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party's breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents.
 
4.11 Reservation and Listing of Securities.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents.
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use commercially reasonable efforts to
amend the Company's certificate or articles of incorporation to increase the
number of authorized but unissued shares of Common Stock to at least the
Required Minimum at such time, as soon as possible and in any event not later
than the 75th calendar day after such date.
 
(c) The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Required Minimum on the date of such application,
(ii) take all steps necessary to cause such shares of Common Stock to be
approved for listing on such Trading Market as soon as possible thereafter,
(iii) provide to the Purchaser evidence of such listing and (iv) maintain the
listing of such Common Stock on any date at least equal to the Required Minimum
on such date on such Trading Market or another Trading Market.
 
4.12 Form D; Blue Sky Filings.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of the Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities
 

--------------------------------------------------------------------------------



for, sale to the Purchaser at the Closing under applicable securities or "Blue
Sky" laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of the Purchaser.
 
4.13 Corporate Existence.  So long as any of the Debentures remain outstanding,
the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, consolidation, sale of all or substantially all
of the Company's assets or any similar transaction or related transactions (each
such transaction, an "Organizational Change") unless, prior to the consummation
an Organizational Change, the Company obtains the written consent of the
Purchaser, which consent shall not be unreasonably withheld.  In any such case,
the Company will make appropriate provision with respect to such holders' rights
and interests to insure that the provisions of this Section 4.13 will thereafter
be applicable to the Debentures.
 
4.14 Transfer Agent.  The Company covenants and agrees that it will at all times
while the Debentures remains outstanding maintain a duly qualified independent
transfer agent.
 
4.15 Right of First Refusal.  While the Purchaser holds any debentures, if the
Company proposes to offer and sell any New Securities (as defined below)
subsequent to the date of this Agreement in a transaction primarily for purposes
of financing the operations or business of the Company and its Subsidiaries, the
Company shall provide to the Purchaser who holds any Debentures written notice
(the "Offering Notice") stating the number of New Securities proposed to be
offered and sold, the total purchase price, the terms of payment, and any other
material terms of the offer (to the extent then known).  For a period of three
(3) business days after its receipt of the Offering Notice, such Purchaser may,
by written notice delivered to the Company within such time period, accept such
offer and elect to purchase all or any portion of such New Securities on the
terms set forth in the Offering Notice and similar terms as other investors that
purchase New Securities in such offering.  If the Purchaser so elects to
participate, the Purchaser shall execute and deliver the same agreements and
instruments as other purchasers of the New Securities.  For purposes of this
Section, "New Securities" shall mean any equity or convertible debt securities
of the Company issued in a transaction primarily for purposes of financing the
operations or business of the Company and its Subsidiaries, provided, however,
that "New Securities" shall not include any securities issued in Exempt
Issuances or any securities issued after the lapse of Right of First Refusal in
the event the Purchasers decline to participate in any offering thereof.
 
4.16 No Short Selling.  The Purchaser has and shall not, directly or indirectly,
his, her or itself, through related parties, affiliates or otherwise, (i) sell
"short" or "short against the box" (as those terms are generally understood) any
equity security of the Company or (ii) otherwise engage in any transaction that
involves hedging of the Purchaser's position in any equity security of the
Company, until the later of (i) the date the Debentures owned by the Purchaser
is no longer owned by the Purchaser, or (ii) the Maturity Date (as such term is
defined in the Debentures) and the Conversion Date.
 

--------------------------------------------------------------------------------

 
 
ARTICLE V.
MISCELLANEOUS
 
5.1 Termination. This Agreement may be terminated by the Purchaser, as to the
Purchaser's obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the Purchaser, by written notice to the
other parties, if the Closing has not been consummated on or before May __,
2016; provided, however, that such termination will not affect the right of any
party to sue for any breach by the other party (or parties).
 
5.2 Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchaser.
 
5.3 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) one Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, with written confirmation of
successful transmission, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.
 
5.5 Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.6 Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 

--------------------------------------------------------------------------------

 
5.7 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger).  The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Securities, provided that such
transfer complies with all applicable federal and state securities laws and that
such transferee agrees in writing with the Company to be bound, with respect to
the transferred Securities, by the provisions of the Transaction Documents that
apply to the Purchaser.
 
5.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.
 
5.9 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.   If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys' fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.
 
5.10 Survival.  The representations and warranties shall survive the Closing and
the delivery of the Debentures until, with respect to the Purchaser, the
Debentures held by the Purchaser has been paid in full or converted into
Underlying Shares, at which time they shall expire such respect to Purchaser and
shall no longer be of any force or effect.
 
5.11 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf" signature page were an original thereof.
 

--------------------------------------------------------------------------------

 
5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
5.13 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then the
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Debentures, the
Purchaser shall be required to return any shares of Common Stock subject to any
such rescinded conversion or exercise notice.
 
5.14 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
5.15 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
5.16 Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Purchaser pursuant to any Transaction Document or the Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 

--------------------------------------------------------------------------------

 
5.17 Usury.  To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by the Purchaser in order to
enforce any right or remedy under any Transaction Document.  Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the "Maximum Rate"),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate.  It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the effective date forward, unless such application
is precluded by applicable law.  If under any circumstances whatsoever, interest
in excess of the Maximum Rate is paid by the Company to the Purchaser with
respect to indebtedness evidenced by the Transaction Documents, such excess
shall be applied by the Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at the Purchaser's election.
 
5.18 Liquidated Damages.  The Company's obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.19 Saturdays, Sundays, Holidays, etc.If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
5.20 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 

--------------------------------------------------------------------------------

 
5.21 WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 


 
(Signature Pages Follow)
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
LEO MOTORS, INC.
 
 
Address for Notice:
3F Bokwang Bldg., Seowunro 6 Gil 14, Seocho Gu, Seoul, Korea, 137-863
 
By:__________________________________________
     Name:
     Title:
 
By:__________________________________________
     Name:
     Title:
 
With a copy to (which shall not constitute notice):
Fax: +82 70 4015 1825
   





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO LEO MOTORS, INC. SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Purchaser: ________________________________________________________
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Authorized Signatory:
_____________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________


Address for Notice of Purchaser:

 
Address for Delivery of Securities for Purchaser (if not same as address for
notice):



 
Subscription Amount: _____________

 


EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]


[SIGNATURE PAGES CONTINUE]







--------------------------------------------------------------------------------

Annex A


CLOSING STATEMENT


Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the purchaser shall purchase an aggregate of $395,000 Original Discount
Debentures from Leo Motors Inc., a Nevada corporation (the "Company") for a
purchase price of an aggregate of $359,055.  All funds will be wired into an
account maintained by the Company.  All funds will be disbursed in accordance
with this Closing Statement.


First Closing



Disbursement Date: May __, 2016




--------------------------------------------------------------------------------



I.   PURCHASE PRICE
 
   
Gross Proceeds to be Received
$
   
II.  DISBURSEMENTS
 
   
a)
                     
Total Amount Disbursed:
$ _________________
           



WIRE INSTRUCTIONS:
 

--------------------------------------------------------------------------------



Second Closing



Disbursement Date: June __, 2016





I.   PURCHASE PRICE
 
 
 
   
Gross Proceeds to be Received
$ 179,527.50
 
   
II.   DISBURSEMENTS
 
   
a)
b)
                     
Total Amount Disbursed:
$ _________________
           



WIRE INSTRUCTIONS:
 





--------------------------------------------------------------------------------



 
 
(Signature Pages Follow)
 
LEO MOTORS, INC.
 
 
 
By:__________________________________________
     Name:
     Title:
 
By:__________________________________________
     Name:
     Title:
 
 
 
 
 
 
 
By:__________________________________________
     Name:
     Title:
 
 





 


[Closing Statement Signature Page]

--------------------------------------------------------------------------------



SCHEDULE 3.1(a)


List of Subsidiaries


Name of Entity
Jurisdiction of Incorporation
Ownership
Leomotors Korea., Inc.
Republic of Korea
49.9%
LGM Co. Ltd.
Republic of Korea
92.31%
Leo Trading, Inc.
Republic of Korea
50%
Leo Motors Factory 1, inc.
Republic of Korea
50%
Leo Motors Factory 2, Inc.
Republic of Korea
50%




--------------------------------------------------------------------------------



SCHEDULE 3.1(g)
Participation Rights




None.



--------------------------------------------------------------------------------

SCHEDULE 3.1(h)
SEC Reports






None.

--------------------------------------------------------------------------------

SCHEDULE 3.1(i)
Material Changes




None.

--------------------------------------------------------------------------------





SCHEDULE 3.1(t)
Certain Fees




One percent (1%) of the total transaction value to NMS Capital Advisors, LLC
pursuant to the Investment Banking Engagement Letter between the Company and NMS
Capital Advisors, LLC, dated December 16, 2015, and the Mutual Acknowledgment
Letter dated May 12, 2016.
 
 

--------------------------------------------------------------------------------




